Exhibit 10.1

 

 

SUBJECT TO FRE 408

 

PRIVILEGED AND CONFIDENTIAL

 

 

 

 

 

FOURTH LIMITED WAIVER TO THE LOAN AGREEMENT


 

This FOURTH LIMITED WAIVER TO THE LOAN AGREEMENT (as defined below) (as defined
below), dated as of March 18, 2016 (this “Fourth Waiver”), is by and among Eagle
Bulk Shipping Inc., a corporation incorporated and existing under the laws of
the Republic of the Marshall Islands (the “Borrower”), the companies party to
the Loan Agreement as guarantors, each a limited liability company formed and
existing under the laws of the Republic of the Marshall Islands (collectively,
the “Guarantors” and, together with the Borrower, the “Obligors”, and any one of
them, individually, an “Obligor”), the banks and financial institutions party to
the Loan Agreement as “Lenders” identified on the signature pages hereto and
party to the Forbearance and Waiver Agreement as “Specified Lenders” (such
parties, constituting the Majority Lenders under and as defined in the Loan
Agreement and all of the “Specified Lenders” under and as defined in the
Forbearance and Waiver Agreement, collectively, the “Specified Lenders”, and any
one of them, individually, a "Specified Lender"), ABN AMRO Capital USA LLC, as
agent for the Lenders (in such capacity, the “Agent”), and ABN AMRO Capital USA
LLC, as security trustee for the Lenders (in such capacity, the “Security
Trustee” and together with the Agent, the Specified Lenders and the Obligors,
collectively, the “Parties”, and any one of them, individually, a “Party”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors, the Specified Lenders, the other banks
and financial institutions party to the Loan Agreement as “Lenders”
(collectively, the “Lenders”, and together with the Agent and the Security
Trustee, collectively, the “Lender Parties”, and any one of them, individually,
a “Lender Party”), the Agent and the Security Trustee are parties to that
certain Loan Agreement dated as of October 9, 2014 and as amended by an
Amendatory Agreement dated as of August 14, 2015 (as so amended and as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Loan Agreement”); and

 

WHEREAS, the Borrower, the Guarantors and the Specified Lenders are party to
that certain Forbearance and Standstill Agreement, dated as of January 15, 2016
(as heretofore amended, restated, supplemented or otherwise modified and in
effect prior to the date hereof, including by (i) that certain Amendment No. 1
to Forbearance and Standstill Agreement, dated as of February 1, 2016, (ii) that
certain Limited Waiver to the Loan Agreement and Amendment No. 2 to Forbearance
and Standstill Agreement (the “First Waiver and Amendment”), dated February 9,
2016, and (iii) that certain Amendment No. 3 to Forbearance and Standstill
Agreement, dated as of February 22, 2016, (iv) that certain Second Limited
Waiver to the Loan Agreement and Amendment No. 4 to Forbearance and Standstill
Agreement (the “Second Waiver and Amendment”), dated as of February 29, 2016,
(v) that certain Amendment No. 5 to Forbearance and Standstill Agreement, dated
as of March 6, 2016 and (vi) that certain Third Limited Waiver to the Loan
Agreement and Amendment No. 6 to Forbearance and Standstill Agreement (the
“Third Waiver and Amendment”), dated March 8, 2016, the “Existing Forbearance
and Waiver Agreement” and as modified and amended hereby and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Forbearance and Waiver Agreement”); and

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, pursuant to the First Waiver and Amendment, the Second Waiver and
Amendment and the Third Waiver and Amendment, the Agent, on behalf of and with
the approval of the Majority Lenders, and the Agent and the Security Trustee in
their own right, granted a temporary, limited waiver of the provisions of Clause
12.4 of the Loan Agreement (such clause, the “Minimum Liquidity Covenant”); and

 

WHEREAS, the Borrower has requested that the Agent, on behalf of and with the
approval of the Majority Lenders, and the Agent and the Security Trustee in
their own right, grant a further temporary waiver of the Minimum Liquidity
Covenant on the terms and conditions set forth herein; and

 

WHEREAS, the Agent, the Security Trustee and the Specified Lenders have agreed
to grant such waiver, solely upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1.     Defined Terms. Unless otherwise defined herein, terms defined in the
Existing Forbearance and Waiver Agreement or the Loan Agreement and used herein
shall have the respective meanings given to them in the Existing Forbearance and
Waiver Agreement or the Loan Agreement, as applicable.

 

2.     Limited Waiver. Each of the Agent, on behalf of and with the approval of
the Majority Lenders, and the Agent and the Security Trustee in their own right,
temporarily waives Clause 12.4 of the Loan Agreement; provided, that such waiver
shall cease effective immediately, without requirement of any demand,
presentment, protest of any kind, all of which each of the Obligors hereby
waives, upon the Termination Date (as defined in the Forbearance and Waiver
Agreement). For avoidance of doubt, the waiver in the preceding sentence shall
amend, restate and supersede in its entirety the waiver set forth in Section 3
of the First Waiver and Amendment, the waiver set forth in Section 3 of the
Second Waiver and Amendment and the waiver set forth in Section 3 of the Third
Waiver and Amendment. Each of the Specified Lenders party hereto, collectively
representing at least the Majority Lenders, hereby authorize and direct the
Agent and the Security Trustee to execute, deliver and comply with the
provisions of this Fourth Waiver.

 

3.     Representations and Warranties. Each Obligor hereby represents and
warrants to the Lender Parties as of the date hereof as follows:

 

(a)     Such Obligor (i) is duly incorporated or formed and validly existing and
in good standing under the law of its jurisdiction of incorporation or formation
and (ii) is duly qualified and in good standing as a foreign company in each
other jurisdiction in which it owns or leases property or in which the conduct
of its business requires it to so qualify or be licensed except where, in each
case, the failure to so qualify or be licensed and be in good standing could not
reasonably be expected to have a Material Adverse Effect or which may affect the
legality, validity, binding effect or enforceability of this Fourth Waiver or
the Forbearance and Waiver Agreement.

 

 
2 

--------------------------------------------------------------------------------

 

 

(b)     Such Obligor has the capacity and has taken all action, if applicable,
and no consent of any person is required, for it to execute this Fourth Waiver
and to comply with its obligations hereunder. This Fourth Waiver has been duly
executed and delivered on behalf of each Obligor.

 

(c)     This Fourth Waiver constitutes the legal, valid and binding obligations
of each Obligor enforceable against it in accordance with their respective
terms, subject to any relevant insolvency laws affecting creditors’ rights
generally.

 

(d)     The execution of this Fourth Waiver by each Obligor and compliance by
each Obligor herewith will not result in a contravention of (i) any law or
regulation, (ii) the constitutional documents of any Obligor or (iii) any
contractual or other obligation or restriction which is binding on any Obligor
or any of its assets.

 

(e)     Other than the Specified Defaults (as defined in the Forbearance and
Waiver Agreement), no Potential Event of Default or Event of Default has
occurred and is continuing as of the date hereof.

 

4.     Reaffirmation and Grant of Security Interests; Reaffirmation of
Guarantee.

 

(a)     Each Obligor has created Security Interests in favor of the Security
Trustee, on behalf of the Lenders and the Swap Banks, on the Collateral as
provided in the Finance Documents. Each Obligor hereby acknowledges that it has
reviewed the terms and provisions of this Fourth Waiver and confirms that each
Finance Document to which it is a party (or is otherwise bound by) and all
Collateral encumbered thereby will continue to guarantee or secure to the
fullest extent possible in accordance with the Finance Documents and applicable
law, the payment and performance of the Secured Liabilities.

 

(b)     Each Obligor acknowledges and agrees that, except as expressly set forth
in this Fourth Waiver and the Forbearance and Waiver Agreement, any of the
Finance Documents to which it is a party or is otherwise bound by shall continue
in full force and effect and that all of its obligations thereunder shall be
legal, valid and binding obligations of each Obligor, enforceable against such
Obligor in accordance with their terms, subject to any relevant insolvency laws
affecting creditors’ rights generally, and shall not be impaired or limited by
the execution or effectiveness of this Fourth Waiver or the Forbearance and
Waiver Agreement.

 

(c)     By executing this Fourth Waiver, each Guarantor hereby acknowledges,
consents and agrees that all of its obligations and liabilities under the
provisions of each Finance Document to which it is a party remain in full force
and effect, and that the execution and delivery of this Fourth Waiver and the
Forbearance and Waiver Agreement and any and all documents executed in
connection herewith or therewith shall not alter, amend, reduce or modify any of
its obligations or liabilities under Clause 16 of the Loan Agreement or any
other provision of any Finance Documents to which it is a party.

 

 
3 

--------------------------------------------------------------------------------

 

 

5.     No Waivers. Other than the First Waiver and Amendment, the Second Waiver
and Amendment, the Third Waiver and Amendment, this Fourth Waiver and the
Forbearance and Waiver Agreement, no settlement, agreement or understanding (A)
entered into with respect to the Finance Documents or (B) purporting to amend,
modify or qualify the Finance Documents or to waive any rights or obligations
set forth therein shall constitute a legally binding agreement or contract, or
have any force or effect whatsoever, unless and until signed, or specifically
agreed, pursuant to the terms and conditions of Clause 28.1 of the Loan
Agreement.

 

6.     Effectiveness; Conditions Precedent. This Fourth Waiver shall become
effective on the date on which each of the Borrower, each of the Guarantors,
each of the Specified Lenders constituting the Majority Lenders, the Agent and
the Security Trustee shall have executed and delivered a copy hereof.

 

7.     Release. Each Obligor, each Obligor’s respective successors-in-title,
legal representatives, and assignees and, to the extent the same is claimed by
right of, through, or under any Obligor, their past, present, and future
employees, agents, representatives, officers, directors, shareholders, and
trustees, do hereby forever remise, release, and discharge each Lender Party,
and each Lender Party’s respective successors-in-title, affiliates,
subsidiaries, legal representatives, and assignees, past, present, and future
officers, directors, shareholders, trustees, agents, employees, consultants,
experts, advisors, attorneys, and other professionals (collectively, the “Lender
Group”), from any and all manner of action and actions, cause and causes of
action, defenses, counterclaims, setoffs, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, damages, judgments, expenses, executions, liens, claims of liens,
claims of costs, penalties, attorneys’ fees, or any other compensation,
recovery, or relief (including subordination of claims) (collectively, “Claims”)
on account of any loss, liability, obligation, demand, or cause of action of
whatever nature relating to, arising out of, or in connection with the Loan
Agreement or any other Finance Document, including, but not limited to, acts,
omissions to act, actions, negotiations, discussions, and events resulting in
the finalization and execution of this Fourth Waiver or the Forbearance and
Waiver Agreement, as, among, and between the Obligors and the Lender Parties,
such Claims whether now accrued and whether now known or hereafter discovered,
from the beginning of time through the date hereof, and specifically including,
without any limitation, any claims of liability asserted or that could have been
asserted with respect to, arising out of, or in any manner whatsoever connected
directly or indirectly with any “lender liability-type” claim.

 

8.     No Challenge. The Obligors agree that their obligations under the Finance
Documents, this Fourth Waiver and the Forbearance and Waiver Agreement are
legal, valid and binding obligations of each Obligor, enforceable against such
Obligor in accordance with their terms, subject to any relevant insolvency laws
affecting creditors’ rights generally.

 

9.     Miscellaneous.

 

(a)     The provisions of this Fourth Waiver shall inure to the benefit of and
be binding upon the Parties and their respective successors and assigns (as and
to the extent assignment is permitted in accordance with the Forbearance and
Waiver Agreement and the Loan Agreement), and shall be governed by the laws of
the State of New York, without giving effect to the principles of conflicts of
law thereof. This Fourth Waiver is a Finance Document. The terms of this Fourth
Waiver may not be changed, waived, discharged, or terminated orally, but only by
an instrument or instruments in writing, signed by the Party sought to be bound.
This Fourth Waiver may be executed in one or more counterparts, each of which
shall constitute an original. Each Party executing this Fourth Waiver represents
and warrants that it has the authority to do so and that the person signing on
behalf of each Party has been authorized to do so.

 

 
4 

--------------------------------------------------------------------------------

 

 

(b)     Each of the Borrower and each Guarantor hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court thereof, in any action or proceeding arising out
of or relating to this Fourth Waiver, and each of the Borrower and each
Guarantor hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State Court or, to the extent permitted by law, in such Federal court.

 

(c)     This Fourth Waiver shall not constitute a binding agreement unless and
until all conditions precedent to the effectiveness of this Fourth Waiver have
been met.

 

(d)     Unless expressly stated herein, this Fourth Waiver shall be solely for
the benefit of the Parties and no other person or entity shall be a third party
beneficiary hereof.

 

 

 

 

[Signature Pages Follow]

 

 
5 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Fourth Waiver to be duly
executed and delivered as of the date first above written.

 

 

EAGLE BULK SHIPPING INC., a corporation incorporated and existing under the laws
of the Republic of the Marshall Islands, as Borrower

 

 

 

 

 

 

 

 

 

 

By:

/S/ Adir Katzav               

 

 

 

Name: Adir Katzav

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

[Signature Page to Fourth Waiver]

 
 

--------------------------------------------------------------------------------

 

 

 

Avocet Shipping LLC

Bittern Shipping LLC

Canary Shipping LLC

Cardinal Shipping LLC

Condor Shipping LLC

Crane Shipping LLC

Crested Eagle Shipping LLC

Crowned Eagle Shipping LLC

Egret Shipping LLC

Falcon Shipping LLC

Gannet Shipping LLC

Golden Eagle Shipping LLC

Goldeneye Shipping LLC

Grebe Shipping LLC

Harrier Shipping LLC

Hawk Shipping LLC

Ibis Shipping LLC

Imperial Eagle Shipping LLC

Jaeger Shipping LLC

Jay Shipping LLC

Kestrel Shipping LLC

Kite Shipping LLC

Kittiwake Shipping LLC

Kingfisher Shipping LLC

Martin Shipping LLC

Merlin Shipping LLC

Nighthawk Shipping LLC

Oriole Shipping LLC

Osprey Shipping LLC

Owl Shipping LLC

Peregrine Shipping LLC

Petrel Shipping LLC

Puffin Shipping LLC

Redwing Shipping LLC

Roadrunner Shipping LLC

Sandpiper Shipping LLC

Shrike Shipping LLC

Skua Shipping LLC

Sparrow Shipping LLC

Stellar Eagle Shipping LLC

Tern Shipping LLC

Thrasher Shipping LLC

Thrush Shipping LLC

Woodstar Shipping LLC

Wren Shipping LLC, as Guarantors

 

      By:   /S/ Adir Katzav
Name: Adir Katzav
Title: Attorney-in-fact

 

 

 

[Signature Page to Fourth Waiver]

 
 

--------------------------------------------------------------------------------

 

 

[f1.jpg]

 

 

 
 

--------------------------------------------------------------------------------

 

 

[f2.jpg]

 

 

 
 

--------------------------------------------------------------------------------

 

 

[f3.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[f4.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[f5.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[f6.jpg]